McKiNNEY, J.,
delivered the opinion of the Court.
We are of opinion that the Act of 1845, the substance of which has been incorporated into the Code, sections 521,524, is free from any Constitutional objection.
Moneys, in greater or less amounts, are constantly paid into the clerks’ offices, which are never called for by the persons to whom they belong, and consequently fall to the clerk. The law in question transfers these moneys to the several county treasuries. This law is based upon the familiar principle of the doctrine of escheat, by which the lands of persons dying without heirs, or for which no owner can be found, go to the State; or, with us, to the common school fund. The same principle, we suppose, may be applied to personalty.
What objection can there be to such a provision ? The rights of the persons to whom the moneys were due, should they ever appear to demand them, are carefully protected by the Statute. No injury is done to them by the transfer of the fund from the Clerk’s office to the county treasury. The payment of the money, if ever called for, is at leat as amply secured to them. Nor is any injury done to the Clerk, of which he can be heard to complain. He has no right or claim to the money ; and the authority of the Statute is full indemnity to him against all future liabilities, as regards the persons to whom the moneys may belong, in the event they should ever appear or demand payment.
Judgment affirmed.